DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
Status of Claims
Claims 1-17 & 20-29 are pending, of which Claims 1-16 & 21 remain withdrawn and Claim 17 is amended.  Claims 17, 20, & 22-29 are examined on the merits.  No new matter is found.
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. Applicant argues that the domed/insertion end of the tampon would be subjected to high compression forces that Larkin’s capacitive sensor and dielectric material would not be able to withstand.  However, Applicant does not limit the materials that are capable of handling the high forces, how high these forces would be, or even how much higher these forces would be compared to the forces used to compressed the rest of the tampon.  In other words, Applicant has not set concrete metes and bounds of what materials or material properties would meet the claim language. Therefore Applicant has not demonstrated how/why Larkin’s materials would not be able to withstand these undefined high forces.  Since Larkin does teach a capacitive sensor used within a tampon, where a dielectric material must be present within a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 20, 22-27 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US 2010/0305530).
Re Claim 17, Larkin discloses a personal hygiene device comprising:
a personal hygiene product (tampon 11) having an axial length comprising an absorbent core (fluid absorption body 111) in a form suitable for insertion into a user's body to absorb menstrual fluid; 
a capacitive sensor assembly ([0009] “saturation sensor may be configured to provide a … capacitive … wetting response signal,” also see [0042]) disposed within the absorbent core (111), wherein the capacitive sensor assembly comprises at least a pair of conductive leads (121A and 121B) spaced from each other by a dielectric gap having disposed therein a dielectric material (a dielectric material inherently exists in a capacitor, note the claim does not specify what the dielectric material needs to be), the conductive leads configured to generate an 
a controller (signal processor 14) comprising a communication circuit capable of wireless communication ([0047]) with a user device (notifier 15); and 
a signal transmission conduit (first signal line/cable 114) extending from the capacitive sensor assembly and interconnecting the capacitive sensor assembly with the controller to facilitate transmission of information measured via the capacitive sensor assembly to the user device.
Larkin does not teach in the same embodiment that the conductive leads are linear but instead appears to show in Fig. 6, which shows a capacitive sensor embodiment, the two conductive leads as being rolled up into a spiral shape.  In the embodiment shown in Fig. 7, Larkin discloses that the two conductive leads (121A and 121B) can be arranged linearly (121A and 121B are arranged substantially linearly and parallel to the axis 11X).  After rolling up the absorbent core along saturation progress axis 11A to form the tampon, one would end up with a tampon have conductive leads that would remain linearly, in the axial direction of the tampon.  It would have been obvious to one skilled in the art at the time of filing to combine the embodiments of Larkin to make the capacitive sensor’s conductive leads linear because this would can detect saturation progression along the tampon’s length rather than in a radial direction.

While Larkin is also mute to whether or not the dielectric material is sufficiently rigid to withstand reasonably expected compressive, tensile, and shear forces acting on the sensor during manufacture and normal use, the claim does not clearly lay out the metes and bounds of what materials or types of materials would be sufficiently rigid to withstand the reasonably expected forces that can be exerted on the sensor.  Therefore Larkin’s teaching that a capacitive sensor can be embedded into a compressed tampon would at least suggest to one skilled in the art that the sensor (which includes the dielectric material in order to be functional as a capacitive sensor) is able to withstand typical forces experienced in a tampon’s manufacturing and normal use.
Re Claim 20, Larkin also discloses that the communication circuit is capable of low-power Bluetooth wireless communication ([0047]) with the user device.
Re Claims 22-23, Larkin also discloses that the user device comprises a hand-held personal electronic device ([0047] “cellular phone or handheld computing device”) capable of interface with a user and that the user device comprises a receiver (implied in [0047] for communicating with processor 14) and a software application ([0047]) capable of signaling or alerting a user based on data received from the capacitive sensor assembly.
Re Claims 24-26, Larkin does not explicitly disclose that the software application (notifier 15) is capable of direct order and purchase of additional personal hygiene products through an 
Re Claim 27, Larkin also discloses that the signal transmission conduit comprises a cable ([0039] first sentence).
Re Claim 29, Larkin also implies that the insulator is treated to cause a surface of the insulator to be one or more of hydrophilic, hydrophobic (since the sensor detects wetness, the insulation protects sections of the conductive lead from being in contact with wetness and therefore can determine which portions of the tampon are wet, see Fig. 7 showing insulation material 117 positioned at intervals along the length of the conductive lead), omniphilic, omnophobic, oleophilic, or oleophobic.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Larkin in view of Kline et al. (US 5,264,830).
Re Claim 28, Larkin does not disclose that the signal transmission conduit comprises conductive ink deposited on a flexible substrate but instead discloses that it is a cable that can be sewn into the tampon ([0048]).  Kline discloses that it is already known in the art to provide an absorbent article with a wetness sensor that comprises electrodes, wherein electrodes can be sewn into the article or printed on the article (Col. 1 lines 63-64).  It would have been obvious to one skilled in the art at the time of filing to modify Larkin with knowledge from the art, such as to print the signal transmission conduit in a portion where it is embedded in the tampon, since 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSAN S SU/            Primary Examiner, Art Unit 3781
20 March 2022